Pee Ctjeiam.
This matter having come before the Court on the cross-petition for certification of plaintiff Anthony Portugno to review that part of the judgment of the Appellate Division which in effect determined that plaintiff had no legal right to assert a defense of settlement, release and accord and satisfaction to defendants’ counterclaim of set-off (which counterclaim was based on the July 18, 1957 order of the trial court that plaintiff pay $68,163.33 to the liquidating Trustees of Hudson Manure Company) and that the establishment of such obligation to pay was res adjwdicata in the cause,
And the Court having heard oral argument with respect to the foregoing and good cause appearing;
It is ORDERED that the cross-petition for certification is granted, and that part of the Appellate Division judgment heretofore referred to is reversed and the matter remanded to the trial court for a plenary trial on the merits of plaintiff’s asserted defense to the counterclaim.
*221For reversal and remandment—Chief Justice Hughes and Justices Jacobs, Hall, Mountain, Sullivan, Pashman and Clifford—7.
Opposed—N.one.